Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 25 April 2022.  Claims 1-2, 4, 6-7, 9, 11-12, 14, and 16-21 are pending and have been considered as follows.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong Wan Suh on 10 June 2022.
The application has been amended as follows: 
Please amend the claims as follows:
4. (Currently Amended) The vehicular electronic device of claim 1, wherein the driving condition information comprises driving speed information of the vehicle, and
wherein, based on a determination that a driving speed of the vehicle is decreasing, the processor reduces the geographical range of the main path in the [[a]] traveling direction of the vehicle, and increases the geographical range of the sub-path in the [[a]] leftward-rightward direction of the vehicle.
9. (Currently Amended) The method of claim 6, wherein the driving condition information comprises driving speed information of the vehicle, and
the setting comprises, based on a determination that a driving speed of the vehicle is decreasing, reducing, by the at least one processor, the geographical range of the main path in the [[a]] traveling direction of the vehicle, and increasing the geographical range of the sub-path in the [[a]] leftward-rightward direction of the vehicle.
14. (Currently Amended) The system of claim 11, wherein the driving condition information comprises driving speed information of the vehicle, and
wherein, based on a determination that a driving speed of the vehicle is decreasing, the processor reduces the geographical range of the main path in the [[a]] traveling direction of the vehicle, and increases the geographical range of the sub-path in the [[a]] leftward-rightward direction of the vehicle.
19. (Currently Amended) The method of claim 6, 
wherein setting the geographical range comprises, based on a determination that a traffic volume is decreasing, (i) increasing the geographical range of the main path in the [[a]] traveling direction of the vehicle and (ii) decreasing the geographical range of the sub-path in the [[a]] leftward-rightward direction of the vehicle.
21. (Currently Amended) The system of claim 11, 
wherein, based on a determination that a traffic volume is decreasing, the processor is configured to:
increase the geographical range of the main path in the [[a]] traveling direction of the vehicle, and
decrease the geographical range of the sub-path in the [[a]] leftward-rightward direction of the vehicle.

Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-12, 14, and 16-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Wheeler (US. Pub. No. 20180188743 A1) teaches a system generates a high definition map for an autonomous vehicle to travel from a source location to a destination location. The system determines a low-resolution route and receives high definition map data for a set of geographical regions overlaying the low-resolution route. The system uses lane elements within the geographical regions to form a set of potential partial routes. The system calculates the error between the potential partial route and the low-resolution route and removes potential partial routes with errors above the threshold. Once completed, the system selects a final route and sends signals to the controls of the autonomous vehicle to follow the final route. The system determines whether surface areas adjacent to a lane that are not part of the road are safe for the vehicle to drive in case of emergency. The system stores information describing navigable surface areas with representations of lanes.
Further, Mahler et al. (US. Pub. No. 20190323855 A1) teaches an apparatus including a processor unit configured to provide a first high-definition map, a sensor unit configured for providing sensor data representing an environmental condition in a periphery of the apparatus and a receiver unit configured to receive data representing a second high-definition map. The processor unit is configured to fuse the second high-definition map and the sensor data so as to provide the first high-definition map. The apparatus further includes a transmitter unit configured for transmitting a result of fusing the second high-definition map and the sensor data, and includes a command generator unit configured to generate a command signal representing a vehicle control command for a vehicle carrying the apparatus based on the first high-definition map.
Further, Manoliu et al. (KR 20150082429 A) teaches a method of generating a horizon for use by an automotive intelligent driver assistance system (ADAS) includes generating digital position-based data to determine a commune taken at a decision node along a road segment where different entry routes are currently traversed, using driver data and / or vehicle data, and obtaining a probability that each route can be taken. The probability is determined by the angle of the route to the entry route, the road grade of the entry route, the speed profile of the entry route, the history lines taken by the vehicles at the decision point, and the history taken at the decision point by the individual driver or vehicle.
Further, Stein et al. (US. Pub. No. 20020021229 A1) teaches relieving the driver of a vehicle with respect to the monitoring of the preceding environment as well as the evaluation of distances and speeds of multiple preceding vehicles, there is provided in accordance with the invention a process for detecting and monitoring a number of vehicles preceding one's own vehicle, which process divides the preceding environment into at least a near zone and at least one distant zone, wherein for the preceding vehicles respectively their lane, speed and/or distance to the monitoring vehicle are determined, and on the basis of the respective determined lane, speed and/or distance for the preceding vehicles their position with respect to the near zone or the distant zone are determined, wherein on the basis of the respective determined speeds and/or positions of the preceding vehicles the actual speed of the monitoring vehicle is adjusted.
Further, Chen et al. (US. Pub. No. 20170372148 A1) teaches where lane level traffic levels are determined based on traffic camera images. A controller aligns a three-dimensional map with a traffic camera view, and identifies multiple lanes in the traffic camera view based on lane delineations of the three-dimensional map. The controller calculates a traffic parameter based on the multiple lanes in image frames from the traffic camera view and provides a traffic graphic based on the traffic parameter.
In regards to independent claims 1, 6 and 11, Wheeler, Mahler, Manoliu, Stein and Chen, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(Regarding claim 1 and a vehicular electronic device)

wherein the electronic horizon data comprises horizon path data comprising data regarding (i) a main path that is defined as a trajectory obtained by connecting roads having a high relative probability of being selected and (ii) a sub-path that is a path branching from at least one decision point on the main path, wherein the driving condition information comprises traffic volume information, and
wherein, based on a determination that a traffic volume is increasing, the processor is configured to:
reduce the geographical range of the main path in a traveling direction of the vehicle, and
increase the geographical range of the sub-path in a leftward-rightward direction of the vehicle. (emphasis added)

(Regarding claim 6 and an operation method of a vehicular electronic device)

wherein the electronic horizon data comprises horizon path data comprising data regarding (i) a main path that is defined as a trajectory obtained by connecting roads having a high relative probability of being selected and (ii) a sub-path that is a path branching from at least one decision point on the main path, wherein the driving condition information comprises traffic volume information, and
wherein, based on a determination that a traffic volume is increasing, the processor is configured to:
reduce the geographical range of the main path in a traveling direction of the vehicle, and
increase the geographical range of the sub-path in a leftward-rightward direction of the vehicle. (emphasis added)

(Regarding claim 11 and a system)

wherein the electronic horizon data comprises horizon path data comprising data regarding (i) a main path that is defined as a trajectory obtained by connecting roads having a high relative probability of being selected and (ii) a sub-path that is a path branching from at least one decision point on the main path, wherein the driving condition information comprises traffic volume information, and
wherein, based on a determination that a traffic volume is increasing, the processor is configured to:
reduce the geographical range of the main path in a traveling direction of the vehicle, and
increase the geographical range of the sub-path in a leftward-rightward direction of the vehicle. (emphasis added)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666